[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              AUGUST 27, 2007
                              No. 07-10413                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 01-00232-CR-JTC-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GREGORY A. BAXTER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (August 27, 2007)

Before BLACK, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Gregory Alan Baxter appeals his 20-month sentence imposed following the
revocation of his supervised release pursuant to 18 U.S.C. § 3583(e)(3). For the

reasons that follow, we affirm.

                                  I. BACKGROUND

      In 2001, Baxter pleaded guilty to one count of bank robbery, in violation of

18 U.S.C. § 2113(a). The U.S. Probation Office prepared a presentence

investigation report (“PSI”), which stated that Baxter’s offense of conviction was a

Class C felony with a statutory maximum penalty of 20 years’ imprisonment.

Because of his lengthy criminal history, the PSI assigned Baxter a criminal history

category of VI. Thereafter, the district court sentenced Baxter to 70 months’

imprisonment, to be followed by 36 months of supervised release.

      On April 14, 2006, Baxter was released from prison and began his term of

supervised release. On June 2, 2006, the district court issued an order to show

cause as to why Baxter’s supervised release should not be revoked, charging that

Baxter had violated the conditions of his release by failing to report for drug

testing and by being arrested for simple battery. On July 6, 2006, the district court

issued an amended show-cause order, charging Baxter with making untruthful

statements to his probation officer and knowingly associating with a convicted

felon. The district court found that Baxter had violated his supervised release and

sentenced him to 4 months’ imprisonment, to be followed by 32 months of



                                           2
supervised release, with the first 4 months to be served in home confinement.

      Baxter was released from prison in October 2006, and on December 22,

2006, the district court issued a summons and order to show cause as to why

Baxter’s supervised release should not be revoked. The show-cause order alleged

that Baxter had violated the conditions of his supervised release by failing to report

to his probation officer within 72 hours of his release from prison, making

untruthful statements to his probation officer, leaving the Northern District of

Georgia without permission, failing to submit to drug testing, and testing positive

for cocaine.

      During the revocation hearing on January 8, 2007, Baxter conceded the

violations, but stated that he had recently found secure employment, that he could

comply with the requirements of supervised release, and that he would be willing

to live in a halfway house to get his life organized. Baxter’s counsel noted that the

probation officer had recommended that the terms of Baxter’s supervised release

include placement in a halfway house for 4 months with electronic-bracelet

monitoring. Baxter’s counsel further noted that the 4 months of home confinement

the court had ordered in October 2006 had not been executed because Baxter did

not have a home. In response, the Government objected to the probation officer’s

recommendation regarding the halfway house and electronic monitoring and asked



                                           3
the court to sentence Baxter to 12 months’ imprisonment.

      Upon finding that Baxter violated the terms of his supervised release, the

district court revoked the remainder of his release and sentenced him to 20 months’

imprisonment. Regarding the sentence, the court stated:

      That is the maximum sentence I am able to sentence you to, as I
      understand it, under the present sentencing guidelines. I don’t think
      that the guideline range is adequate to address your situation.
             The history of your supervised release shows that you will not
      comply with the conditions of your supervised release, you’ve
      repeatedly failed to comply, you have continued your drug use, you
      have failed to submit for drug testing on a number of occasions which
      indicates there may be several other occasions in which you’ve been
      using drugs. You have a significant criminal history, several of the
      offenses involve violence. Most of these offenses were committed
      while you were on some sort of probationary sentence similar to
      supervised release.
             The last time you were revoked was the result of a new criminal
      offense which was an assault on a former girlfriend who the court had
      instructed you not to I believe have contact with. So I think the only
      way to go, one, resolve this and, two, to protect the community, is to
      sentence you to the 20 months with no supervised release to follow.

      The court then asked Baxter’s counsel if he had “any objection to the

sentence or the manner in which it was imposed?” Baxter’s counsel responded that

he did and stated that “I respectfully suggest that the sentence that you imposed is

not reasonable under [18 U.S.C. § 3553(a)].” The court replied “I understand” and

informed Baxter of his right to appeal his sentence. The court then asked the

Government if it objected to the sentence, and the Government responded that it



                                          4
did not. Baxter now appeals.

                                  II. DISCUSSION

      On appeal, Baxter argues that the district court failed to elicit objections

after imposing sentence as required by United States v. Jones, 899 F.2d 1097 (11th

Cir. 1990), overruled on other grounds by United States v. Morrill, 984 F.2d 1136

(11th Cir. 1993), and failed to sufficiently indicate on the record that it had

considered the Sentencing Guidelines before imposing the sentence. We address

each argument in turn.

                             A. Compliance with Jones

      Pursuant to Jones, “after imposing a sentence, the district court must give the

parties an opportunity to object to the court’s ultimate findings of fact, conclusions

of law, and the manner in which the sentence is pronounced, and must elicit a full

articulation of the grounds upon which any objection is based.” United States v.

Campbell, 473 F.3d 1345, 1347 (11th Cir. 2007) (citing Jones, 899 F.2d at 1102).

The objection-elicitation requirement serves two purposes: “(1) a well-made

objection may permit the court to cure an error, perhaps avoiding the need for

appeal; and (2) an objection may narrow the issues on appeal.” United States v.

Holloway, 971 F.2d 675, 681 (11th Cir. 1992). “Where the district court has

offered the opportunity to object and a party is silent or fails to state the grounds



                                            5
for objection, objections to the sentence will be waived for the purpose of appeal.”

Id. We “will not entertain an appeal based upon such objections unless refusal to

do so would result in manifest injustice.” Id.

      When a district court fails to elicit objections after imposing sentence, “we

normally vacate the sentence and remand to the district court to give the parties an

opportunity to present their objections.” Campbell, 473 F.3d at 1347. “A remand

is unnecessary, however, when the record on appeal is sufficient to enable review.”

Id. And this court has recently clarified that the Jones rule applies to supervised-

release revocation proceedings. Id.

      In Jones, this court held that the objection-elicitation requirement could have

been satisfied in that case “if the [district] court, after pronouncing sentence, had

asked counsel whether there were any objections—to the sentence or to the manner

in which the court pronounced it—other than those previously stated for the

record.” Jones, 899 F.2d at 1102 (emphasis added). In United States v. Neely, 979

F.2d 1522 (11th Cir. 1992), we held that “the district court followed our

instructions in United States v. Jones” by asking “the parties whether they had ‘any

objection to the sentence or the manner in which the sentence was pronounced.’”

Neely, 979 F.2d at 1523 (citation omitted) (emphasis added). In United States v.

Wilson, we held that the Jones rule was satisfied where the district court stated “are



                                           6
there any exceptions to the findings made in the sentencing hearing?” 983 F.2d

221, 225-26 (11th Cir. 1993). In United States v. Maurice, we held that “[t]he

district court complied with Jones by asking for objections after imposition of the

sentence.” 69 F.3d 1553, 1557 (11th Cir. 1995). And in United States v.

Ramsdale, we held that Jones was satisfied where the district court asked “anything

else . . . necessary in this resentencing,” and defense counsel stated an objection in

response, thereby demonstrating that he understood the court to be eliciting

objections. 179 F.3d 1320, 1324 (11th Cir. 1999).

      Baxter argues that the district court failed to comply with the objection-

elicitation requirement of Jones because the district court failed to ask if Baxter

had any objections to the court’s “ultimate findings of fact and conclusions of

law.” We disagree.

      After imposing the sentence, the district court asked Baxter’s counsel if he

had “any objection to the sentence or the manner in which it was imposed?”

Baxter’s counsel replied “I do. I respectfully suggest that the sentence that you

imposed is not reasonable under [18 U.S.C. § 3553(a)].” Thus, not only did the

district court specifically asked defense counsel if he had any objection to the

sentence, the court also asked if defense counsel had any objection to “the manner

in which [the sentence] was imposed,” which, necessarily includes any factual or



                                           7
legal bases upon which the district court relied in imposing the sentence. Nothing

in the record indicates that the district court’s request for objections was limited

solely to objections based on the reasonableness of the sentence.

      Furthermore, nothing in our case-law construing Jones requires that the

district court specifically ask a party whether he objects to the court’s “ultimate

findings of fact and conclusions of law.” See Wilson, 983 F.2d at 225-26 (holding

that Jones was satisfied where the district court asked “are there any exceptions to

the findings made in the sentencing hearing?” (emphasis added)); Maurice, 69 F.3d

at 1557 (“The district court complied with Jones by asking for objections after

imposition of the sentence.” (emphasis added)); Ramsdale, 179 F.3d at 1324

(holding that the district court’s inquiry of “anything else . . . necessary in this

resentencing” satisfied Jones where defense counsel stated an objection in

response). Again, as long as “the district court has offered the opportunity to

object,” the Jones rule is satisfied. Jones, 899 F.2d at 1103 (emphasis added).

Indeed, as stated above, in Neely we held that Jones was satisfied where the district

court “asked the parties whether they had ‘any objection to the sentence or the

manner in which the sentence was pronounced[,]’” Neely, 979 F.2d at 1523

(emphasis added), which is nearly identical to the question the district court posed

during Baxter’s revocation hearing. Because the district court provided Baxter



                                            8
with an opportunity to lodge any objection to the sentence and the bases upon

which the district court relied in imposing that sentence, we conclude that the Jones

rule was satisfied.

         B. On-the-Record Consideration of the Sentencing Guidelines

      Baxter next argues that the “district court failed to state on the record its

conclusions regarding its calculations under the sentencing guidelines,” so that his

sentence is “invalid.”

      We review the legality of a sentence de novo. United States v. Pla, 345 F.3d

1312, 1313 (11th Cir. 2003). But where, as here, the defendant failed to raise an

issue in the district court, we review only for plain error. United States v. Peters,

403 F.3d 1263, 1270 (11th Cir. 2005). To satisfy the plain-error standard, we must

find that (1) an error has occurred, (2) the error was plain, and (3) the error affected

the defendant’s substantial rights. United States v. Zinn, 321 F.3d 1084, 1087

(11th Cir. 2003). If all three conditions are met, this court may, in its discretion,

notice and correct the forfeited error, but only if “the error seriously affects the

fairness, integrity, or public reputation of judicial proceedings.” United States v.

Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005) (quotation omitted).

      “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of



                                            9
supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

United States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). Factors to

consider include the nature and circumstances of the offense, the history and

characteristics of the defendant, the need to afford adequate deterrence to criminal

conduct, and the need to protect the public from further crimes of the defendant.

18 U.S.C. § 3553(a). “One of the factors a court must consider . . . is . . . the

sentencing range established [by] . . . the applicable guidelines or policy

statements issued by the Sentencing Commission.” United States v. White, 416

F.3d 1313, 1318 (11th Cir. 2005) (citing 18 U.S.C. § 3553(a)(4)) (emphasis

added). “For sentences imposed upon revocation of supervised release, the

recommended sentencing range is based on the classification of the conduct that

resulted in the revocation and the criminal history category applicable at the time

the defendant originally was sentenced to the term of supervision.” Campbell, 473

F.3d at 1348-49 (citing U.S.S.G. §§ 7B1.1, 7B1.4). But because “the Guidelines

have always been advisory for sentences imposed upon revocation of supervised

release,” it is enough “that there be some indication that the district court was

aware of and considered the Guidelines, which requires the court to consider the

sentencing range established under the Guidelines.” Id. at 1349 (citations and



                                           10
internal quotation marks omitted); United States v. Cook, 291 F.3d 1297, 1302

(11th Cir. 2002) (“[Section] 3553 requires a court only to consider the Chapter

Seven policy statements in determining a defendant’s sentence.”).

      Chapter 7 of the Sentencing Guidelines governs sentences imposed upon the

revocation of supervised release. If the defendant commits a Grade C violation of

the terms of his supervised release (that is, a federal, state, or local offense

punishable by one year of imprisonment or less, U.S.S.G. § 7B1.1(a)(3)), the

defendant had a criminal history category of VI at the time of his original

conviction, and the district court revokes the defendant’s release as a result, the

Guidelines range is 8 to 14 months’ imprisonment. U.S.S.G. § 7B1.4(a). Where

the defendant’s original conviction was a Class C felony, the total sentence

imposed upon revocation cannot exceed 2 years’ imprisonment. 18 U.S.C.

§ 3583(e)(3). And this court has held that the aggregation of all periods of post-

revocation imprisonment cannot exceed this statutory maximum. United States v.

Williams, 425 F.3d 987, 989 (11th Cir. 2005).

      On appeal, Baxter argues that the district court failed to state the Guidelines

imprisonment range, and, therefore, this court cannot determine whether the

district court accurately calculated the Guidelines range or whether the district

court complied with its duty to consult and consider the Guidelines. To that end,



                                            11
he contends that “the court compounded the problem by offering ambiguous

comments regarding the guidelines” and making “contradictory assertions,”

requiring the parties “to guess whether or not the court followed its obligation to

correctly calculate the sentencing guidelines range.” Although he concedes that

both his attorney and the Government stated that the Guidelines range was 8 to 14

months’ imprisonment during the revocation hearing, he asserts that the district

court was required to “explicitly” state its Guidelines calculation. We are

unpersuaded.

      Because the district court revoked Baxter’s supervised release as a result of a

Grade C violation, and Baxter had a criminal history category of VI at the time of

his original bank robbery conviction, the resulting Guidelines range was 8 to 14

months’ imprisonment. Because Baxter’s bank robbery conviction was a Class C

felony, the district court could not impose aggregate periods of post-revocation

imprisonment exceeding 2 years (24 months). See 18 U.S.C. § 3583(e)(3);

Williams, 425 F.3d at 989. Following the district court’s first revocation of

Baxter’s supervised release in July 2006, the court imposed a sentence of 4

months’ imprisonment. As a result, following the instant revocation, the district

court could only impose a sentence of 20 months’ imprisonment so as not to

exceed the 2-year (24-month) statutory maximum provided under 18 U.S.C.



                                          12
§ 3583(e)(3). In this light, the district court’s statement that 20 months’

imprisonment was “the maximum sentence” it could impose “under the present

sentencing guidelines” was in reference to the statutory maximum set forth in

§ 3583(e).

      And although the district court never “explicitly” stated that Baxter’s

Guidelines imprisonment range was 8 to 14 months, the court’s statement that “I

don’t think that the guideline range is adequate to address [Baxter’s] situation” and

its imposition of a sentence that exceeded that range demonstrate that, as required

by Campbell, the court “consider[ed] the sentencing range established under the

Guidelines[,]” Campbell, 473 F.3d at 1349 (internal quotation marks omitted).

Thus, there is “some indication that the district court was aware of and considered

the Guidelines” in imposing Baxter’s sentence, which, under Campbell, is all that

is required. See id.

      Furthermore, even if we were to conclude that the district court’s statements

were insufficient to demonstrate that it “considered” the Guidelines range, we

nonetheless hold that such “error” was harmless, as Baxter has not shown that the

“error” affected his substantial rights. In sentencing Baxter to the statutory

maximum of 20 months’ imprisonment, the district court considered Baxter’s

history and characteristics and the need to protect the public (per § 3553(a)),



                                          13
determined that the Guidelines range was inadequate, and concluded that the

maximum sentence (pursuant to § 3583(e)) of 20 months’ imprisonment was

warranted. Specifically, the court considered (1) Baxter’s repeated failures to

comply with the conditions of his previous terms of supervised release; (2) his

continued drug use; (3) his failure to report for drug testing; (4) his significant

criminal history; (5) his commission of numerous violent offenses during

probationary periods similar to supervised release; and (6) the resulting need to

protect the community from Baxter’s conduct. Nothing in the record evinces that

either the district court’s consideration of these factors or the sentence imposed in

light of these factors was “invalid” or “unreasonable.” See Sweeting, 437 F.3d at

1107. And it is clear from the record that regardless of the sentencing range

suggested under the Guidelines, the district court still would have sentenced Baxter

to the statutory maximum of 20 months’ imprisonment. As such, Baxter has failed

to demonstrate that the district court plainly erred in imposing the sentence.

                                 III. CONCLUSION

      For the foregoing reasons, we AFFIRM.




                                           14